  Case 14-34018         Doc 26      Filed 04/19/19 Entered 04/19/19 09:58:34                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 34018
                                                CHAPTER 13
KATHY L BENNETT
                                                JUDGE JACK B SCHMETTERER

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: JPMORGAN CHASE BANK NATIONAL



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

12         18       XXXXXX5651                                $101.73          $101.73      $101.73

Total Amount Paid by Trustee                                                                $101.73


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-34018        Doc 26      Filed 04/19/19 Entered 04/19/19 09:58:34              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 14-34018-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 19th day of April, 2019.


Debtor:                                         Attorney:
KATHY L BENNETT                                 CUTLER & ASSOC
1529 PEBBLECREEK DR                             4131 MAIN ST
GLENVIEW, IL 60025                              SKOKIE, IL 60076
                                                via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
JPMORGAN CHASE BANK                             CHASE MANHATTAN MORTGAGE
NATIONAL                                        CORP
3415 VISION DR                                  3415 VISION DR
OH4-7142                                        COLUMBUS, OH 43219-2106
COLUMBUS, OH 43219

Mortgage Creditor:
CHASE HOME MORTGAGE
% PIERCE & ASSOC
1 N DEARBORN # 1300
CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: April 19, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
